--------------------------------------------------------------------------------

EXHIBIT 10.5
 
WARRANT
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
TO THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.  THIS WARRANT AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE WARRANT AGREEMENT (AS DEFINED
BELOW), PURSUANT TO WHICH THIS WARRANT WAS ISSUED.


THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE WARRANT AGREEMENT AND THE SECOND AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT DATED AS OF DECEMBER 11, 2008 AMONG PATRICK
INDUSTRIES, INC., THE OTHER PARTIES THERETO, AS SUCH AGREEMENTS MAY BE AMENDED,
MODIFIED, SUPPLEMENTED, RESTATED OR OTHERWISE CHANGED FROM TIME TO TIME.


PATRICK INDUSTRIES, INC.
 
COMMON STOCK PURCHASE WARRANT
 
No. CSW-31MAR11-4
 
September 16, 2011

 
Warrant to Purchase
50,000 Shares of Common Stock
 
PATRICK INDUSTRIES, INC., an Indiana corporation (the “Company”), for value
received, hereby certifies that STINGER NORTHCREEK PATK LLC, a Delaware limited
liability company or its registered assigns (the “Holder”) is entitled to
purchase from the Company that number of duly authorized, validly issued, fully
paid and nonassessable shares of Common Stock, without par value, of the Company
(the “Common Stock”) set forth above, at a purchase price per share equal to the
Exercise Price, at any time or from time to time on or after the date hereof,
but prior to 11:59 p.m., New York City time, on March 31, 2016, all subject to
the terms, conditions and adjustments set forth in the Warrant Agreement dated
as of March 31, 2011 among the Company and the holders from time to time of the
Warrants issued thereunder (as that agreement may be periodically amended,
restated, modified, or supplemented in accordance with its terms, the “Warrant
Agreement”).  Capitalized terms used and not otherwise defined herein have the
meanings assigned such terms in the Warrant Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
This Warrant is one of the Warrants (such term to include any such warrants
issued in substitution therefor) referred to and issued under the Warrant
Agreement. The number of shares of Common Stock issuable upon exercise of this
Warrant as set forth on the face hereof is subject to certain adjustments as
provided in the Warrant Agreement.  The Holder is entitled to certain benefits
as set forth in the Second Amended and Restated Registration Rights Agreement
dated as of December 11, 2008 among the Company and the other parties thereto,
as such agreement may be amended, modified, supplemented, restated or otherwise
changed from time to time (the “Registration Rights Agreement”).  Copies of the
Warrant Agreement and the Registration Rights Agreement are available from the
Company at no charge upon the request of the Holder.
 
Dated:    September 16, 2011  
PATRICK INDUSTRIES, INC.            
By:
/s/ Andy L. Nemeth                                                        
Name: 
Andy L. Nemeth
  Title:
Executive Vice President of Finance, Chief Financial Officer, Secretary and
Treasurer

 
Signature Page
Warrant
Stinger Northcreek PATK LLC
 
 

--------------------------------------------------------------------------------